Case 2:21-cv-15680 Document1 Filed 08/19/21 Page 1 of 4 PagelD: 1

JOHN J. PISANO, ESQ.
Cleveland Plaza
123 North Union Avenue
Suite 303
P.O. Box 705
Cranford, New Jersey 07016-0705

Telephone (908) 272-3800 pisanoesq@aol.com Fax (908) 272-3629

August 19, 2021

Via e-file:
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Re: GILMAR GOMES DE OLIVEIRA vs. UNITED STATES OF AMERICA
D/Accident: 02/15/2020

Dear Sir/Madam:

nclosed please find original Complaint & Jury Demand in the above-captioned matter.

  
Case 2:21-cv-15680 Document1 Filed 08/19/21 Page 2 of 4 PagelD: 2

JOHN J. PISANO, ESQ.
Attorney ID: 001021987

123 North Union Avenue
P.O. Box 705

Cranford, New Jersey 07016
(908) 272-3800

Attorney for Plaintiff(s)

 

GILMAR GOMES DE OLIVEIRA
Plaintiff,

vs.

UNITED STATES OF AMERICA
Defendants.

 

Plaintiff, Gilmar Gomes De Oliveira, residing at 750 Vine Street, Elizabeth, NJ 07202, by way of
complaint against defendant, United States of America care of United States Attorney Craig Carpento,

970 Broad Street, Suite 700, Newark, NJ 07102 and United States Attorney General William P. Barr,

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Docket #: 2:21-ev-15680

COMPLAINT & JURY DEMAND

950 Pennsylvania Avenue NW, Washington, DC 20530 says:

FIRST COUNT

- On 02/15/20 plaintiff, Gilmar Gomes De Oliveira was the operator of a motor vehicle westbound
on East 3" Ave, at the intersection of Park Street, in Roselle, New Jersey.

On 02/15/20 defendant, an employee of the defendant, United States of America, proceeded
southbound on Park Street, at the intersection of East 3" Ave, in Roselle, New Jersey.

. On 02/15/20 defendant, an employee of the defendant, United States of America was negligent in
the operation of defendant, United States of America’s motor vehicle, in that she disregarded a
stop sign and struck the driver’s side of plaintiff's vehicle, thereby causing a collision.

. In accord with 28 U.S. Code § 2401 requiring notice of a claim within 90 days, Notice of
this claim was provided to United States Postal Service on 02/11/21 by certified mail. In
accord with 28 U.S. Code § 2401, six months has lapsed between the date of the accident
and the filing of the within law suit.

. Asa direct and proximate result of the negligence, carelessness and recklessness of the operator
Case 2:21-cv-15680 Document1 Filed 08/19/21 Page 3 of 4 PagelD: 3

of, defendant, United States of America’s motor vehicle, in the operation of defendant, United
States of America’s motor vehicle, plaintiff, Gilmar Gomes De Oliveira, sustained severe bodily
injury and mental anguish.

6. Asa direct and proximate result of the said collision and negligence, carelessness and
recklessness of the operator of defendant, United States of America’s motor vehicle, plaintiff,
Gilmar Gomes De Oliveira, was caused to expend diverse sums of money for medical bills and
treatment, was incapacitated and unable to perform his normal occupation, daily duties and
social endeavors and in the future will be so damaged.

WHEREFORE, plaintiff, Gilmar Gomes De Oliveira, demands judgment against the
defendant, United States of America, individually, jointly and severally, or in the alternative, for

damages, interest, cost of suit, attorney's fees and relief the Court may deem equitable and just.

DATED: August 19, 2021

\\tu
JOHN J. NO, ESQ.
Attorney for'Plaintiff(s)
Case 2:21-cv-15680 Document1 Filed 08/19/21 Page 4 of 4 PagelD: 4

JURY DEMAND

The plaintiff hereby demands a trial by jury al to, all issues herein.

\
JOHN J. PISANO. ESQ.
Attorney for aintifi(s)
\
CERTIFICATION OF VERIFICATION

DATED: August 19, 2021

 

 

I represent the plaintiff in the foregoing Complaint. The allegations in the Complaint are
true to the best of my knowledge, information and belief.

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am su ject to punishment.
DATED: August 19, 2021 \ ln

AAG

JOHN J. PISANO, ESQ.
Attorney for Plaintiff(s)

2
g

CERTIFICATION OF COUNSEL
Pursuant to Rule 4:5-1 the undersigned hereby certifies that at the time of the filing this
Complaint, the matter in controversy is not the subject of any other action pending in any Court
and/or Arbitration proceeding between these parties.
I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am sttbject to punishment.

DATED: August 19, 2021

 

JOHN J. is be ESQ.
Attorney = _—
